Case: 14-20180      Document: 00512866096         Page: 1    Date Filed: 12/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-20180                       December 11, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
RILEY OLIVE,

                                                 Plaintiff-Appellant

v.

CLAY DEVELOPMENT & CONSTRUCTION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-3181


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Riley Olive, proceeding in forma pauperis, appeals the dismissal of his
civil complaint. The district court construed Olive’s complaint as asserting
claims of age discrimination, see 29 U.S.C. § 631(a), and retaliation, see 42
U.S.C. § 2000e-3, as well as claims of assault, breach of implied contract, and
breach of the covenant of good faith and fair dealing arising under Texas law.
The district court dismissed with prejudice the federal claims pursuant to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20180    Document: 00512866096     Page: 2   Date Filed: 12/11/2014


                                 No. 14-20180

Federal Rule of Civil Procedure 12(b)(6). In addition, the court dismissed the
state law claims without prejudice, declining to exercise supplemental
jurisdiction over them.
      Olive provides no argument and cites no cases or statutes pertinent to
any claim raised in the district court. Consequently, he has abandoned any
appellate claims by failing to brief them. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED.




                                      2